 



Exhibit 10.5

December 9, 2004

Dear David:

     DoubleClick Inc., a Delaware corporation (“DoubleClick” or “Company”),
desires to assure itself as to the continued focus of your services and to avoid
disruption to the Company while it explores and possibly implements strategic
alternatives. Accordingly, subject to the terms of this letter agreement (this
“Agreement”), DoubleClick desires to offer and pay to you the retention bonuses
and severance payments, if applicable, set forth below. All capitalized terms
shall have the meanings set forth on Schedule A.

Retention Payments

     In consideration for the terms of this Agreement and to provide you with an
additional incentive to remain with DoubleClick,

          (a) if you have remained continuously employed full-time by
DoubleClick at all times from the date of this Agreement through April 30, 2005
(the “First Retention Period”), DoubleClick will pay you a retention bonus of
$150,000 (the “First Retention Payment”) in a lump sum within 30 days following
the end of the First Retention Period, subject to the provisions set forth
below; and

          (b) if you have remained continuously employed full-time by
DoubleClick at all times from the date of this Agreement through January 31,
2006 (the “Second Retention Period”), DoubleClick will pay you a retention bonus
of $300,000 (the “Second Retention Payment”) in a lump sum within 30 days
following the end of the Second Retention Period, subject to the provisions set
forth below.

     If you are employed by DoubleClick when DoubleClick closes a Division
Change in Control, DoubleClick shall pay to you the First Retention Payment and
50% of the Second Retention Payment, if and to the extent they have not
previously been paid to you, in a lump sum within 30 days after the date of the
closing of such Division Change in Control. If the payment of the First
Retention Payment and 50% of the Second Retention Payment is accelerated
pursuant to the preceding sentence, the payment of the remainder of the Second
Retention Payment will be paid to you if, and only if, you have remained
continuously employed full-time by DoubleClick at all times during the Second
Retention Period.

     Notwithstanding the foregoing, if prior to the end of the First Retention
Period and/or Second Retention Period, as the case may be, your employment with
DoubleClick is terminated by DoubleClick without Cause or by you for Good
Reason, DoubleClick shall pay to you the First Retention Payment and the Second
Retention Payment, if and to the extent they have not previously been paid to
you, in a lump sum within 30 days following the effective date of your
termination of employment (the “Termination Date”).

 



--------------------------------------------------------------------------------



 



Severance Payments

     In addition to the retention payments discussed above, upon the termination
of your employment with DoubleClick under circumstances in which you would be
eligible to receive severance payments under the terms of the DoubleClick
Severance Plan as in effect on the date of this Agreement (the “Severance
Plan”), DoubleClick will pay you a severance payment equal to the amount you are
eligible to receive pursuant to the terms of the Severance Plan plus the pro
rata amount of your target bonus for the year in which your employment is
terminated, which shall be determined by multiplying your target bonus for the
year in which your employment is terminated by (A) the lesser of
(x) DoubleClick’s accrual rate for the bonus pool at the time of the termination
of your employment and (y) 100%, and (B) a fraction, the numerator of which is
the number of days in the then current fiscal year through the date of your
termination and the denominator of which is 365.

Sabbatical Benefit

     In addition, if you are or become eligible to take a four-week paid
sabbatical pursuant to DoubleClick’s Employee Sabbatical Program during the
period from the date of this Agreement through the earlier of the Termination
Date or the Second Retention Period, DoubleClick may, at its option and in its
sole discretion, pay to you your sabbatical benefit equal to four-weeks’ salary
at your then current base rate of pay in lieu of permitting you to take such
four- week sabbatical leave.

Responsibilities

     As part of this Agreement, you agree to assist with and facilitate in a
constructive manner DoubleClick’s assessment and implementation of any strategic
alternatives DoubleClick may choose to pursue.

Taxes

     DoubleClick may withhold from any amounts payable hereunder any federal,
state, local or foreign taxes as shall be required to be withheld under
applicable law or regulation.

     Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any payment or
distribution by the Company to or for your benefit and/or any acceleration or
vesting of any options (whether paid or payable or distributed or distributable
or provided pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this paragraph)
(collectively, “Change in Control Payments”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code or any interest or
penalties are incurred by you with respect to such excise tax (such excise tax,
together with any such interest and penalties, are collectively referred to as
the “Excise Tax”), then you shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after the payment by you of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
with respect to such taxes) and Excise Tax imposed upon the Gross-Up Payment,
you retain an amount of the Gross-Up Payment equal to the Excise Tax imposed
upon the Change in Control Payments.

2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing sentence, if it shall be determined that you are
entitled to a Gross-Up Payment, but that you, after taking into account the
Change in Control Payments and the Gross-Up Payment, would not receive a net
after-tax benefit of at least $50,000 (taking into account both income taxes and
any Excise Tax) as compared to the net after-tax proceeds to you resulting from
an elimination of the Gross-Up Payment and a reduction in the Change in Control
Payments, in an aggregate, to an amount (the “Reduced Amount”) such that the
receipt of Change in Control Payments would not give rise to any Excise Tax,
then no Gross-Up Payment shall be made to you and the Change in Control
Payments, in the aggregate, shall be reduced to the Reduced Amount. All
determinations required to be made under this paragraph, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment,
whether the Change of Control Payments are required to be reduced to the Reduced
Amount and the assumptions to be utilized in arriving at such determinations,
shall be made at DoubleClick’s expense by a certified public accounting firm
designated by DoubleClick’s Board of Directors. In the event of any underpayment
or overpayment of the Gross-Up Payment as determined by the firm designated in
accordance with the preceding sentence, the amount of such underpayment or
overpayment shall promptly be paid to you or refunded to DoubleClick, as the
case may be, with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

Assignment

     This Agreement binds DoubleClick, its successors or assigns. References in
this Agreement to DoubleClick applicable to any time following a Division Change
in Control include, if applicable in the context, the purchaser of the
DoubleClick business segment sold in such Division Change in Control so that
this Agreement shall inure to the benefit of such purchaser and such purchaser
shall be required to make, after the Division Change in Control, any payments
required to be made by DoubleClick under this Agreement.

At-Will Employment

     Nothing in this Agreement changes the at-will nature of your employment by
DoubleClick. No provision of this Agreement is intended to provide you with any
right to continue employment with DoubleClick or otherwise affect the right of
DoubleClick, which right is hereby expressly reserved, to terminate your
employment at any time for any reason, with or without Cause.

Non-Compete

     In consideration for DoubleClick entering into this Agreement and as a
member of DoubleClick’s management, you agree as follows:

     (1) Non-Solicitation. You hereby agree that during your employment and for
a period of one year from the Termination Date, you shall not solicit any
DoubleClick employee on behalf of another employer or encourage any DoubleClick
employee to leave DoubleClick. You also agree for a period of one year from the
Termination Date that you shall not solicit any DoubleClick account, on your
behalf or on behalf of any other individual or entity, for any purpose or in any
way competitive with the businesses of DoubleClick.

3



--------------------------------------------------------------------------------



 



     (2) Non-Competition. You agree that during your employment and for a period
of one year following the Termination Date, you shall not, as an employee,
agent, consultant, advisor, independent contractor, partner, officer, director,
stockholder, owner, co-venturer, principal, investor, lender, or guarantor of
any corporation, partnership, or other entity, or in any other capacity,
directly or indirectly: (a) engage in any business that is competitive with any
of the businesses of DoubleClick as they exist at the time of this Agreement (a
“Competitive Business”); (b) permit your name to be used in connection with a
Competitive Business; or (c) acquire any debt, equity, or other ownership
interest in any person or entity engaged in a Competitive Business, except that
you may own, in the aggregate, not more than one percent (1%) of the outstanding
shares of any publicly held corporation which is a Competitive Business, which
has shares listed for trading on a securities exchange registered with the
Securities and Exchange Commission or through the automatic quotation system of
a registered securities association; provided, however, that if the Termination
Date occurs at any time after a Division Change in Control, the covenants and
restrictions contained in this subsection (2) shall be applicable to you if, and
only if, the Company pays the Restricted Payment to you within two (2) weeks
following the Termination Date. It shall be the Company’s (or its successor in
interest) sole option whether to pay the Restricted Period Payment.

     (3) Remedies. If you breach any covenants made in this Agreement,
DoubleClick shall have a right to the return of all payments paid pursuant to
this Agreement. DoubleClick’s rights under this paragraph are without prejudice
to its other rights, including the right of DoubleClick to seek preliminary and
permanent injunctive relief in court to preclude any irreparable harm arising
out of a violation or threatened violation of this agreement, and to seek an
award of compensatory and/or exemplary damages arising from any breaches of this
Agreement.

     (4) Construction. Each of the clauses contained in this section of the
Agreement constitutes an entirely separate and independent covenant. If any
restriction is held to be invalid or unenforceable by a court of competent
jurisdiction, it is intended and understood by the parties that such invalidity
or unenforceability will not affect the remaining restrictions or the validity
of the rest of the Agreement. If any restriction contained in this section of
the Agreement is deemed to be unreasonable, overbroad or otherwise
unenforceable, the parties agree that the court should interpret the covenant in
such a way and with such modification as may be required to make such covenant
reasonable and enforceable over the greatest area and time permitted by
applicable law.

Release

     As a condition to your right to receive each payment payable to you under
this Agreement, you agree to execute and deliver to DoubleClick a release in
substantially the form attached as Annex A hereto prior to each such payment.
The parties agree that such form may be altered prior to signing, in order to:
(i) account for any changes in the law that would affect the enforceability of
the release; or (ii) include such additional provisions as may be reasonably
required to give effect to the parties’ intent that such release be a general
release of all claims by you.

4



--------------------------------------------------------------------------------



 



General

     This Agreement sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto in respect of the subject matter contained
herein; and any prior agreement of the parties hereto in respect of the subject
matter contained herein, including, without limitation, any prior retention or
severance agreement or any prior agreement providing for bonus payments in
connection with a change in control, is hereby terminated and cancelled. Your
outstanding options to purchase DoubleClick common stock shall remain subject to
the terms of the applicable stock option agreement and plan, and no additional
rights with respect to such options are conferred by this Agreement. The laws of
the State of New York (other than its conflict of laws provisions) govern this
Agreement. Each of DoubleClick and you hereby waives any right to trial by jury
in any proceeding arising out of or relating to this Agreement.

[Remainder of Page Intentionally Left Blank]

5



--------------------------------------------------------------------------------



 



     If you accept the terms of this Agreement, please sign below and return a
copy to Hillary B. Smith, Esq., DoubleClick Inc., 111 Eighth Avenue, 10th Floor,
New York, NY 10011, by no later than December 9, 2004. We encourage you to
consult with any advisors you choose.

              Very truly yours,
 
            DOUBLECLICK INC.
 
       

  By:   /s/ Hillary Smith

     

--------------------------------------------------------------------------------

 

  Name: Hillary Smith

  Title: Senior Vice President, General Counsel

I accept and agree to the terms set forth in this Agreement:

     
/s/ David S. Rosenblatt
  Dated: December 9, 2004

--------------------------------------------------------------------------------

   
David S. Rosenblatt
   

6



--------------------------------------------------------------------------------



 



Schedule A

     “Cause” means (i) your willful misconduct in connection with your
employment or your failure to perform the employment responsibilities assigned
to you or your responsibilities under this Agreement, which is not cured after
notice and a reasonable opportunity (not to exceed 20 days) to cure, (ii) your
conviction of, or your entry of a pleading of guilty or nolo contendere to, any
crime involving moral turpitude or any felony, (iii) your breach of any
confidentiality agreement with DoubleClick or any significant violation of
DoubleClick employee policies, including its code of ethics.

     “Division Change in Control” means the acquisition by any person,
corporation or other entity of all or substantially all of DoubleClick’s
TechSolutions business segment; whether by sale of assets, merger or otherwise.

     “Good Reason” means (i) a material reduction in your annual base salary as
in effect on the date of this Agreement, or (ii) a change in the location at
which you perform your principal duties for DoubleClick to a new location more
than 30 miles from the location at which you performed your principal duties for
DoubleClick on the date of this Agreement.

     “Restricted Period Payment” shall mean a lump sum payment, less applicable
withholdings, paid to you within the two (2) week period following the
Termination Date, equal to one year of your base salary and one hundred percent
(100%) of your target bonus. The base salary and bonus shall be calculated using
the greater of: (i) your base salary and target bonus effective on the
Termination Date; or (ii) your base salary and target bonus in effect on the day
prior to the closing of the Division Change in Control. The Restricted Period
Payment shall be exclusive of any other severance or post termination benefits
and thus shall not be considered in determining the amount of the Restricted
Period Payment.

 



--------------------------------------------------------------------------------



 



Annex A

Release

     The undersigned and DoubleClick Inc., a Delaware corporation
(“DoubleClick”), have entered into a retention agreement dated December 9, 2004
(the “Retention Agreement”). Pursuant to the Retention Agreement, the
undersigned is entitled under certain circumstances to retention payments and
severance payments. However, as a condition to the undersigned’s receipt of such
payment, the undersigned is required to deliver this release (the “Release”) to
DoubleClick. The undersigned therefore agrees as follows:

     (1) The undersigned hereby fully, forever, irrevocably and unconditionally
releases and discharges DoubleClick, its directors, officers, stockholders,
affiliated entities, agents, employees and representatives (the “Released
Parties”), from any and all claims, rights, demands, debts, damages, causes of
action, agreements, promises, liabilities, obligations and expenses (“Claims”),
of every kind and nature, whether arising from any act, omission,
misrepresentation or otherwise, and whether based on any federal, state or other
law or right of action at law or in equity, and whether foreseen or unforeseen,
matured or unmatured, known or unknown, that the undersigned ever had or now has
against any and all of the Released Parties, including, without limitation,
(a) all Claims for any acts that violated or may have violated my rights under
any contract, tort, or other common law, any federal, state, or local fair
employment practices or civil rights law or regulation, any employee relations
statute, executive order, law, regulation, or ordinance, any workers
compensation law, or any other duty or obligation of any kind, including but not
limited to rights created by 42 U.S.C. § 1981, Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Age Discrimination in Employment Act (“ADEA”), the
Americans with Disabilities Act (“ADA”), the Family and Medical Leave Act
(“FMLA”), the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1514A, the New York Human
Rights Law, N.Y. Exec. Law § 290 et seq., the New York Civil Rights Law, N.Y.
Civ. Rights Law § 79-e et seq., the New York Equal Rights Law, N.Y. Civ. Rights
Law § 40c et seq., N.Y. Civ. Rights Law § 47 et seq. (New York rights of persons
with disabilities law), N.Y. Lab. Law § 194 et seq. (New York equal pay law),
N.Y. Lab. Law § 740 (New York whistleblower protection law), all as amended, and
all other federal, state, and local laws prohibiting employment discrimination
of whatever kind or nature; (b) all liability for any Claims whatsoever which
were or may have been alleged against or imputed to DoubleClick by me or anyone
acting on my behalf; and (c) all Claims for attorneys’ fees, costs, or
disbursements; provided, that, nothing in this paragraph (i) shall release or
discharge any Claim (w) for salary, personal, sick or vacation time or other
benefits accrued and unpaid through the date of this Release, (x) for stock
options granted to the undersigned with the specific approval of DoubleClick’s
Board of Directors, (y) arising out of facts or circumstances occurring after
the date of this Release, or (z) relating to the enforcement of the Retention
Agreement; or (ii) prevents you from filing, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission or a state
Fair Employment Practices Agency (except that you acknowledge that you may not
be able to recover any monetary benefits in connection with any such claim,
charge or proceeding).

     (2) The undersigned understands and agrees that he will not make any false,
disparaging or derogatory statements to any person or entity regarding
DoubleClick or any of its

 



--------------------------------------------------------------------------------



 



directors, officers, stockholders, affiliated entities, agents, employees or
representatives or about DoubleClick’s business affairs or financial condition.

     The laws of the State of New York (other than its conflict of laws
provisions) govern this Release. The undersigned hereby waives any right to
trial by jury in any proceeding arising out of or relating to this Release.

     The undersigned accepts and agrees to the terms set forth in this Release:

     

--------------------------------------------------------------------------------

  Dated:                                                           , 200   
David S. Rosenblatt
   

A-2